Richardson, Judge:
This appeal for reappraisemenfc has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed LEM by Examiner L. E. Mangett on the invoice covered by the above named appeal, consist of flatware from Denmark.
That at the time of exportation flatware such as or similar to that as marked “A” and initialed by the Examiner was being freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for home consumption at the invoice unit prices, net packed, and that the “export value” as defined in Section 402 (d), Tariff Act of 1930, was not higher.
The above named reappraisement appeal is submitted for decision upon this stipulation.
On the agreed facts, I find the export value, as that value is defined in 19 U. S. C. section 1402 (d) (section 402 (d) of the Tariff Act of 1930), to be the proper basis for the determination of the value of the merchandise here involved, and that such value was the invoice unit prices, net packed.
Judgment will be rendered accordingly.